Citation Nr: 1131782	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-14 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1984 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in January 2010, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

The evidence is at least in approximate balance as to whether there is a causal relationship between the Veteran's active military service and his diagnosed PTSD.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was incurred as a consequence of active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010); 75 Fed. Reg. 39,843-852 (July 13, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

It appears that in this case the medical opinion evidence and clinical records on file are sufficient to support a grant of service connection for the claimed PTSD under newly issued regulatory authority.  Thus, the Board finds that any possible errors on the part of VA in fulfilling its duties under the VCAA with respect to this claim are rendered moot.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as psychoses (defined in 38 C.F.R. § 3.384), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a), refer to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court has previously set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in supporting a claim for service connection for PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and various VA manual provisions, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental health professional based upon a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending on or after July 13, 2010.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

Vet Center treatment records show that in November 2005 the Veteran said he was on top secret assignments during his active service and that he would only talk about his traumas without specifics.  He denied homicidal or suicidal ideation, and suicide attempts.  He was diagnosed with severe PTSD.  At January 2006 treatment the Veteran was extremely distraught, having been told by his wife that she wanted a divorce.  He reported that he continued to suffer from nightmares, feelings of guilt, and an inability to fall or stay asleep.

The Veteran wrote in a January 2006 statement that during his active service he was deployed to Panama in support of Operation Just Cause.  He worked and lived next to the jungle and had to watch what crawled into his tent or sleeping bag, while he saw C-130 aircraft light up the sky.  The Veteran also wrote that he was deployed to Haiti in support of Operation Uphold Democracy.  In addition to his work, he served on security parties and saw 5- to 6-year old children with guns.  As part of his duties he had to go into towns and carry dead bodies out of hospitals and other buildings.  Furthermore, the Veteran wrote that in 1995 he was involved in the search for a lost child in Guatemala, and helped pump mud from a well in the rescue effort.  The boy's body was found in the well, and the Veteran helped pull it up.  The Veteran submitted a letter from the Guatemalan fire department commending the United States Army for its efforts in recovering the boy's body.  In addition, he wrote that after an airplane crash he had to search for and mark body parts.  He then had to sift through dirt looking for body and aircraft parts.  In September 2007 the Veteran submitted a March 2004 article from a Las Vegas newspaper web site about a plane crash at Nellis Air Force Range in which five people were killed. 

In September 2008 the Veteran underwent a VA psychiatric assessment.  He said that he felt isolated and did not care about interacting much, although he continued to work as a field engineer.  He discussed his military service in Guatemala, Haiti, and Panama, and said that he was in firefights.  In addition, he lived in jungles, retrieved and repaired vehicles, and provided security.  He had felt distant from others since returning from overseas deployments, and had difficulty sleeping.  The Veteran voluntarily suppressed intrusive thoughts of horrific incidents he saw in the Gulf War, Haiti, and Guatemala.  Being reminded of his military experiences made him intermittently depressed.  He was constantly on guard and was easily startled.  The Veteran said that while in Haiti he was in active firefights, which included having 10-year old children firing on them and having to return fire.  He felt that his life was threatened and he was scared on a daily basis.  The Veteran expressed an interest in individual PTSD therapy but could not attend group therapy because of his work schedule.  The diagnosis was PTSD was depression.

At a VA Examination in June 2010, the Veteran said he slept in a chair all night and was living with stress, especially regarding going into wells in Guatemala.  During service, he said he would be dropped by a C-130 or a helicopter into an area and would be left for nine months "to take care of everything."  Presently, the Veteran lived with a gun on every floor of his house and he felt suspicious and paranoid.  He constantly checked the doors and windows, and smells caused flashbacks.  The Veteran had nightmares, his appetite was decreased, and concentration, energy, and memory were low.  In addition, he felt hopeless, helpless, and worthless, and he had anhedonia, a depressed mood, and a decreased sex drive.  The Veteran performed activities of daily living and he liked to read and repair old cars.  He lived alone, had one friend he saw, and saw relatives twice a year.

The examiner noted that the Veteran had an appropriate attitude but did not make eye contact.  He was calm, alert, and oriented to person, place, time and situation.  Memory, concentration, and judgment were intact, and mood was anxious and somewhat depressed.  The Veteran denied suicidal thoughts and had low energy and motivation.  His affect was depressed, irritable, angry, panicky, and guilty, stream of thought was relevant, logical, and coherent, and content of thought showed no delusions, hallucinations, obsessions or compulsions.  It was noted that the Veteran was panicky and phobic of crowds, did not like to go to the store, could not do abstractions, and was aware of the seriousness of the problem.  The examiner diagnosed the Veteran with PTSD, major depressive disorder, and panic attacks with agoraphobia.  The PTSD was characterized by nightmares, flashbacks, startling easily, hypervigilance, avoiding crowds and people, getting angry easily, emotional numbness, and survivor guilt.  The examiner felt that it was service related.  The major depressive disorder was characterized by difficulty sleeping and decreased appetite, concentration, energy, and memory.  The Veteran felt hopeless and had anhedonia.  The examiner felt that the major depressive disorder was service related and that the panic attacks with agoraphobia complicated the PTSD and depression, and was also service related.

In a March 2011 VA examination addendum report, the examiner wrote that he had interviewed the Veteran again and that the Veteran said he was in combat for 9 months in Panama.  He was a mechanic, but was frequently involved in firefights and ambushes.  In Haiti he had to build a camp and was under fire from rebels.  On several occasions, he saw young children with machine guns.  He was in Desert Storm for one year in support of operations there, and travelled to Saudi Arabia, Bahrain, and other countries.  He was subject to firefights there as well, but was not in harm's way as much as in Latin America and Haiti.  The Veteran described himself as a seasoned combat person and had experienced thoughts about going back into service because of the difficult time he had had making the transition to civilian life.  He had undergone counseling over the past three years.  The examiner concluded that the Veteran suffered significant PTSD symptoms as a result of his time in Panama and Haiti.

The Board finds that referral to military records sources for further corroboration of the Veteran's lay testimony as to the stressors related to his being in firefights and facing ambushes in Panama and/or Haiti is not necessary, because the incidents involved hostile military activity and are consistent with the places, types, and circumstances of his service.  Thus, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor(s) under the recent amendment to the governing regulation, i.e., the new 38 C.F.R. § 3.304(f)(3), supra.  Furthermore, the Veteran is credible, as his various accounts of the incidents have been consistent.  Finally, the VA examiner diagnosed the Veteran with PTSD with significant symptoms due to his service in Panama and Haiti, which confirms that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor(s).  Id.  

The Board finds that the evidence raises a reasonable doubt as to the Veteran's claim of service connection for PTSD.  Accordingly, the Board concludes that service connection for PTSD is warranted. 


ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


